82297: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34300: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82297


Short Caption:OLIVE (VALLANEICE) VS. STATECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 20CR001001BClassification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:12/01/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantVallaneice Rachelle OliveSally S. deSoto
							(State Public Defender/Carson City)
						Karin L. Kreizenbeck
							(State Public Defender/Carson City)
						William M. Murphy
							(State Public Defender/Carson City)
						


RespondentThe State of NevadaMelanie Brantingham
							(Carson City District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jason Woodbury
							(Carson City District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/27/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


01/08/2021Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


01/08/2021Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.) (SC)21-00599




01/08/2021Notice/OutgoingIssued Notice to Request Rough Draft Transcripts. Due date: 10 days. (SC)21-00601




01/12/2021Transcript RequestFiled Request for Rough Draft Transcript(s). Transcripts requested: 09/14/20, 10/26/20 and 12/28/20.  Court Reporter: Capitol Reporters. (SC)21-00951




01/20/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries (Updated Docket Sheet). (SC)21-01632




01/22/2021TranscriptFiled Notice from Court Reporter. Michel Loomis stating that the requested transcripts were delivered.  Dates of transcripts: 09/14/20, 10/26/20 and 12/28/20. (SC)21-01923




01/22/2021Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)21-02084




01/26/2021Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)21-02443




02/02/2021Notice/IncomingFiled Notice of Appearance (Melanie Brantingham, Deputy District Attorney as counsel for respondent). (SC)21-03250




02/16/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Fast Track Statement and Appendix due:  February 24, 2021.  (SC)21-04469




02/24/2021MotionFiled Appellant's Motion to Extend Time in Which to File Appellant's Fast Track Statement. (SC)21-05443




02/26/2021MotionFiled Appellant's Motion for Full Briefing. (SC)21-05806




03/10/2021Order/ProceduralFiled Order Granting Motion for Full Briefing.  Appellant shall have 60 days from the date of this order to file and serve the opening brief and appendix.  fn2[Appellant's motion for an extension of time to file the fast track statement is denied as moot.]  (SC)21-06987




05/10/2021BriefFiled Appellant's Opening Brief. (SC)21-13348




05/10/2021AppendixFiled Appendix to Appellant's Opening Brief. (SC)21-13350




05/14/2021MotionFiled Appellant's Motion and Request to File Document Filed Under Seal. (SC)21-13985




05/24/2021Order/ProceduralFiled Order Granting Motion. Appellant has filed a motion to file a document under seal that was sealed in the district court.  The motion is construed as requesting leave to file a portion of the appendix under seal and granted. The clerk shall file the portion of the appendix received on May 10, 2021, under seal.  (SC)21-14797




05/24/2021AppendixFiled Appellant's Portion of the Appendix. (SEALED). (SC)


06/10/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's answering brief due: June 23, 2021. (SC)21-16639




06/23/2021MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief. (SC)21-18165




06/29/2021BriefFiled Respondent's Answering Brief. (SC)21-18614




06/29/2021MotionFiled Respondent's Motion for Enlargement of Time to File Answering Brief. (SC)21-18615




06/30/2021Order/ProceduralFiled Order Granting Motion. The motions for extensions of time filed on June 23 and June 29, 2021, are granted.  The answering brief was filed on June 29, 2021.  Appellant shall have until July 29, 2021, to file and serve a reply brief, if deemed necessary.  (SC)21-18773




07/28/2021BriefFiled Appellant's Reply Brief. (SC)21-21904




07/28/2021Case Status UpdateBriefing Completed/To Screening. (SC)


09/20/2021Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)21-27121




10/01/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-28188




12/01/2021Order/ProceduralFiled Order/Submit on Briefs. Cause appearing, oral argument will not be scheduled and this appeal shall stand submitted for decision to the Northern Nevada Panel as of the date of this order on the briefs filed herein. (SC)21-34298




12/01/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." NNP21 - EC/KP/DH (SC)21-34300





Combined Case View